

116 HR 5117 IH: Rebuilding Our Communities by Keeping aggregates Sustainable Act
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5117IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mr. Stanton (for himself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to establish a working group to conduct a study on the
			 regulatory and legislative improvements necessary to preserve access to
			 certain construction materials and reduce the costs and environmental
			 impacts of infrastructure projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rebuilding Our Communities by Keeping aggregates Sustainable Act or the ROCKS Act. 2.Working group on covered resources (a)EstablishmentNot later than 120 days after the date of the enactment of this Act, the Secretary shall establish a working group (in this section referred to as the Working Group) to conduct a study on the regulatory and legislative improvements necessary to preserve access to covered resources for, and reduce the costs and environmental impacts of, infrastructure projects.
			(b)Membership
 (1)AppointmentThe Secretary shall appoint to the Working Group individuals with knowledge and expertise in the production and transportation of covered resources.
 (2)RepresentationThe Working Group shall include at least one representative of each of the following: (A)The Department of the Interior.
 (B)The United States Geological Survey. (C)The Army Corps of Engineers.
 (D)The Department of Defense. (E)State agencies, including State departments of transportation and State planning and geologic survey and mapping agencies.
 (F)Commercial motor vehicle operators, including small business operators and operators who transport covered resources.
 (G)Covered resources producers. (H)Construction contractors.
 (I)Metropolitan and regional planning organizations. (J)Indian Tribes, including tribal elected leadership or tribal transportation officials.
 (c)DutiesIn carrying out the study required under subsection (a), the Working Group shall analyze— (1)the use of covered resources in federally funded transportation and construction projects;
 (2)how the proximity of covered resources to such projects affects the cost and environmental impact of such projects;
 (3)how State, tribal, and local transportation and planning agencies may consider covered resources when developing transportation and construction projects; and
 (4)measures the Secretary, relevant Federal agencies, and State, tribal, and local transportation and planning agencies may take to preserve covered resources for future development.
 (d)ConsultationIn carrying out the study required under subsection (a), the Working Group shall consult with— (1)chief executive officers of States;
 (2)State, tribal, and local transportation and planning agencies; (3)other relevant State, tribal, and local agencies, including State agencies associated with covered resources protection;
 (4)members of the public with industry experience with respect to covered resources; and (5)any other stakeholder the Working Group determines appropriate.
				(e)Reports
 (1)Final reportNot later than 2 years after the date on which the Working Group is established, the Working Group shall submit to the Secretary and the appropriate congressional committees a report that includes—
 (A)the findings of the study required under subsection (a), including a summary of the views expressed by individuals and entities consulted under subsection (d); and
 (B)the regulatory and legislative changes that the Working Group recommends to preserve access to covered resources for, and reduce the costs and environmental impacts, of infrastructure projects.
 (2)Interim reportNot later than 1 year after the date on which the Working Group is established, the Working Group shall submit to the Secretary and the appropriate congressional committees a report on the progress of the Working Group in conducting the study required under subsection (a).
 (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Environment and Public Works and the Committee on Appropriations of the Senate.
 (2)Covered resourcesThe term covered resources means common variety materials used in the construction and maintenance of roads, buildings, and other facilities, including stone, sand, and gravel.
 (3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (4)Relevant Federal agenciesThe term relevant Federal agencies means the Department of Defense, the Department of the Interior, the Army Corps of Engineers, the United States Geological Survey, the General Services Administration, and any other Federal entity that provides funding to purchase covered resources.
 (5)SecretaryThe term Secretary means the Secretary of Transportation. (6)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States.
				